DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 02/16/2022, this is a Notice of Allowance, wherein Claims 1-3, 5, and 7-9 are currently allowed in the instant application.
1.- It is noted that claims 1, 5 and 7 have been amended.
2.- It is noted that claims 4 and 6 have been cancelled. 
          
                             Allowable Subject Matter
After a further search and thorough examination of the present application, claims 1-3, 5, and 7-9 are found to be allowable in view of the Applicant’s arguments and amendments filed on 02/16/2022 (see Applicant’s remarks, page 6).
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: 
a.  After carefully reviewing the application considering the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application 
Thus, it is found that the application is now in condition for allowance.
b.  Claims 1-3, 5, and 7-9 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claim 1. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 5668453 to Muto et al - which is directed to determining the contact point is provided according to one aspect of the present invention. The method is capable of accurately determining the contact point of the tool and work piece, and effectively suppressing the error in the direction perpendicular to the direction of movement of the tool which is due to the error in the measurement of force component in the same direction…….The control device according to the second aspect of the present invention does not treat the position of the contact point on the end effector as fixed during the procedure, instead it uses the contact point calculation means in order to calculate the determining function from the three-dimensional position/orientation of the end effector or the position/angle of each robotic joint, and the data on the 
US 20150120055 to Miyazawa et al - which is directed to the motion controller 130 selects the command value input from the visual servo unit 110 on the basis of at least one of the error of the calibration, the error of installation of the robot 20, the error regarding imaging, and the error regarding the work environment. In this case, the motion controller 130 electrically connects a contact point A2 and a contact point B to each other. The conditions under which this command value is selected is, for example, when the distance calculated by the second track generating unit 114, that is, the distance between the terminal point of the working unit 21 of the robot 20 and an object, is equal to or greater than a second distance (for example, 2 mm) and equal to or smaller than a first distance (for example, 300 mm). That is, the visual servo is performed when the distance from an object is equal to or greater than the second distance and equal to or smaller than the first distance. The distance from an object is a distance (shortest distance) that becomes the minimum distance between one point on the surface of the object and the terminal point of the working unit 21.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A trajectory control device for moving a trajectory tracking member along a trajectory on a workpiece that is placed in an arbitrary position, the trajectory control device comprising: a contact sensor configured to contact side surfaces of the workpiece; an actuator configured to move the trajectory tracking member and the contact sensor; and a trajectory controller configured to calculate XY coordinates of the trajectory on the workpiece placed in the arbitrary position, by transforming XY coordinates of the trajectory on the workpiece in a reference position, based on positional information about the side surfaces of the workpiece in the reference position and positional information about the side surfaces of the workpiece placed in the arbitrary position, wherein the positional information about the side surfaces of the workpiece placed in the arbitrary position is obtained by the contact sensor, wherein the trajectory controller detects XY coordinates of two contact points on one side surface of the workpiece by driving the actuator to advance the contact sensor in two movement directions that are parallel to an X axis, and detects XY coordinates of two contact points on another side surface of the workpiece by driving the actuator to advance the contact sensor in two movement directions that are parallel to a Y axis, and wherein the trajectory controller obtains an equation of a first straight line that passes through the two contact points on the one side surface of the workpiece and an equation of a second straight line that passes through the two contact points on the another side surface of the workpiece, further obtains XY coordinates of an intersection of the first straight line and the second straight line, then calculates an amount of movement of an X coordinate and an amount of movement of a Y coordinate of a reference point of the workpiece, and also calculates a gradient angle of the another side surface of the workpiece with respect to the reference position of the workpiece.” 
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it 
Dependent claims 2-3, 5, and 7-9 are deemed allowable as depending either directly or indirectly from allowed claim 1.

c.	Therefore, Claims 1-3, 5, and 7-9 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664